



Execution Version












TRANSITION SERVICES AGREEMENT
dated as of April 17, 2020
by and among
PBF HOLDING COMPANY LLC,
TORRANCE REFINING COMPANY LLC,
MARTINEZ REFINING COMPANY LLC,
and
DELAWARE CITY REFINING COMPANY LLC,
as Providers
and
AIR PRODUCTS AND CHEMICALS, INC.
and
AIR PRODUCTS WEST COAST HYDROGEN LLC,
as Recipients







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
1.
INTERIM SUPPLY AND TRANSITION SERVICES AND FEES
3
 
1.1
Supply obligations and Transition Services
3
 
1.2
Fees
6
 
 
 
 
2.
TERM AND TERMINATION
8
 
2.1
Term
8
 
2.2
Extension
8
 
2.3
Termination
8
 
 
 
 
3.
LIMITATION ON LIABILITY; INDEMNIFICATION
9
 
3.1
Disclaimer of Warranty with Respect to Transition Services; Limitation of
Liability
9
 
3.2
Indemnification for Personal Injury and Property Damage
11
 
3.3
Third Party Personal Injury and Property Damage
12
 
3.4
Environmental Liability
12
 
 
 
 
4.
LIMITATIONS AND EXCLUSIONS
12
 
4.1
Access to Information
12
 
4.2
Limitation of Obligation to Provide Services
12
 
4.3
No Professional Advice or Opinion
13
 
4.4
No Additional Services
13
 
 
 
 
5.
ADDITIONAL AGREEMENTS
13
 
5.1
Access
13
 
5.2
Cooperation
13
 
5.3
[RESERVED]
13
 
5.4
Permits
13
 
5.5
Improvements
15
 
5.6
Information Technology
15
 
5.7
Employment Matters
15
 
5.8
Supply Agreements
15
 
 
 
 
6.
CONFIDENTIALITY
15
 
 
 
 
7.
RESERVED
16
 
 
 
 
8.
NOTICES
16
 
8.1
Notices
16
 
 
 
 
9.
GOVERNING LAW AND DISPUTE RESOLUTION
16
 
9.1
Governing Law
16
 
9.2
Dispute Resolution
16
 
9.3
Jurisdiction
17
 
9.4
Waiver of Jury Trial
17
 
 
 
 
10.
MISCELLANEOUS
17
 
10.1
Supply of Services
17
 
10.2
Binding Effect; Assignment; Change of Control
17
 
10.3
Entire Agreement
18



i

--------------------------------------------------------------------------------




 
10.4
Severability
18
 
10.5
Headings
18
 
10.6
Counterparts
18
 
10.7
Further Assurances
18
 
10.8
Force Majeure
18
 
10.9
Independent Contractor; No Agency
19
 
10.10
Survival
19
 
10.11
No Ownership Interest
19
 
10.12
Tax Reporting
19
 
 
 
 
11.
DEFINITIONS
19
 
11.1
Specific Definitions
19



EXHIBIT A - SMR FACILITIES, BASE FACILITY CHARGES AND TRANSITION SERVICES FEES
EXHIBIT B - PBF TRANSITION MANAGERS
EXHIBIT C - AP TRANSITION MANAGERS
SCHEDULE 1.1.1 - UTILITIES
SCHEDULE 1.1.6 - STIPULATED PROJECTS
SCHEDULE 5.7 - EMPLOYMENT MATTERS








ii

--------------------------------------------------------------------------------





TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
as of the 17th day of April, 2020 (the “Effective Date”), by and among PBF
Holding Company LLC, a limited liability company organized and existing under
the laws of Delaware (“PBF”), and Torrance Refining Company LLC, Martinez
Refining Company LLC, and Delaware City Refining Company LLC, each a limited
liability company organized and existing under the laws of Delaware
(collectively with PBF, the “Providers” and each individually a “Provider”) and
Air Products and Chemicals, Inc., a corporation organized and existing under the
laws of Delaware and Air Products West Coast Hydrogen LLC, a Delaware limited
liability company (each a “Recipient” and collectively, “AP”). Each of PBF and
AP is referred to herein as a “Party,” and together as the “Parties.”
WHEREAS, the Parties have entered into that certain Asset and Purchase Agreement
(as amended, modified or supplemented from time to time in accordance with its
terms) (the “Purchase Agreement”) dated as of the 17th day of April, 2020,
pursuant to which AP has acquired the Transferred Assets, including five (5)
steam methane reformers (including the facilities and appurtenances solely
related thereto, collectively, the “SMR Facilities”) located on the Easement
Areas;
WHEREAS, the Purchase Agreement contemplates that the Parties or their
Affiliates will enter into certain Supply Agreements pursuant to which AP will
supply hydrogen, steam and carbon dioxide (collectively, the “Products”)
produced by the SMR Facilities to the Providers after the closing of the
transactions contemplated by the Purchase Agreement;
WHEREAS, the Purchase Agreement contemplates that PBF shall receive, pursuant to
this Agreement and the Supply Agreements, the environmental credits or benefits
generated or derived from the operations of the SMR Facilities inclusive of the
Stipulated Projects (as hereinafter defined) (the “Environmental Credits”); and
WHEREAS, the Purchase Agreement further contemplates that Providers and
Recipients will enter into this Agreement to facilitate the supply of the
Products and the operation and maintenance of the SMR Facilities on a
transitional basis, pending the completion of due diligence and testing on the
SMR Facilities (including with respect to the expenditures needed for the SMR
Facilities to operate reliability over the supply period) and commencement of
service under the Supply Agreements, in accordance with the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
INTERIM SUPPLY AND TRANSITION SERVICES AND FEES

1.1
SUPPLY OBLIGATIONS AND TRANSITION SERVICES.

1.1.1
Upon the terms and subject to the conditions set forth in this Agreement, (i)
Providers shall provide, or cause to be provided, to Recipient (x) all services
necessary in order for the SMR Facilities to be operated and maintained in
substantially the same manner in which the SMR Facilities were operated and
maintained during the twelve (12) month period prior to the Effective Date
(“Provider Past Practices”), inclusive of any maintenance activities that were
planned by Providers (including turnarounds, overhauls, mechanical integrity
inspections, and any other necessary planned activities required for the
long-term operability and maintainability of the SMR Facilities) (y) unplanned
maintenance activities and (z) reasonable assistance with respect to its due
diligence and performance



3

--------------------------------------------------------------------------------




testing of the SMR Facilities (collectively, “Transition Services”); (ii)
Providers shall provide at their sole cost and expense (x) all utilities and
feed stocks required for the operation of the SMR Facilities (“Utilities”),
including each of the Utilities specified on Schedule 1.1.1 and (y) use of any
Excluded Assets that are related to or required for the operation and
maintenance of the Transferred Assets, including equipment, pipes, structures
and other facilities (“Shared Assets”), in each case, as necessary to operate
and maintain the SMR Facilities, and AP shall have no obligation to pay for, or
to reimburse Providers or any of their Affiliates for, such Utilities or Shared
Assets; (iii) AP shall sell to the applicable Provider identified on Exhibit A
all Products produced by the applicable SMR Facilities and provide the
Environmental Credits (the “Supply Obligations”) and (iv) the applicable
Provider shall purchase and take delivery of the applicable Products.
1.1.2
The Transition Services shall be performed: (i) in accordance with applicable
Law; (ii) in accordance with Provider Past Practices as long as they were
consistent with Prudent Industry Practice; and (iii) in all cases (except for
Force Majeure), sufficient to meet AP’s Supply Obligations.

1.1.3
In no event shall Recipient be entitled to any increase in the level of service
from Provider Past Practice, volume or scope of its use of any of the Transition
Services, or any change in, or addition to, the location(s) where such
Transition Services are provided or any other modification of the Transitions
Services in order to meet AP’s Supply Obligations or Recipient’s obligations
under the Supply Agreements (collectively, an “Additional Service Request”),
without the prior written consent of PBF, which consent may not be unreasonably
withheld. Any Additional Service Request shall be in writing, providing at least
ninety (90) days’ advance notice and shall include reasonable details of the
services affected or requested. To the extent that PBF agrees in writing to any
Additional Service Request (including with respect to the estimated costs of
accommodating such Additional Service Request to be determined upon the mutual
agreement of the Parties), Recipient shall be responsible for any and all costs
reasonably incurred by Providers as a result of Providers’ accommodating any
Additional Service Request; provided, however, that Recipient shall not be
responsible for any such costs in excess of the agreed estimated amounts unless
otherwise agreed in writing. Requests for consent for any Additional Service
Request shall be made in each instance to Providers’ TSA Managers (as defined
below), and in such instances the formalities of notice specified in Section 8.1
shall be deemed waived with respect to each such request if Providers’ TSA
Managers acknowledge in writing receipt of any such request.

1.1.4
On or prior to the last day of the Term, any Service Term Extension or such
earlier date on which any Transition Services have been terminated, PBF will, as
part of the Transition Services, and will cause the Providers to, transfer to
Recipient all data generated through performance of the applicable Transition
Services, including all records, data, files and other information received or
computed in performance of the Transition Services during the Term or any
Service Term Extension, as applicable, in electronic and/or hard copy form;
provided, however, that PBF and the Providers shall not have any obligation to
provide or cause to provide data in any format other than the format in which
such data was originally generated. AP shall not be responsible for any
third-party or other out-of-pocket costs and expenses incurred by PBF and the
Providers in providing the records, data, files and other information
contemplated by this Section 1.1.4.

1.1.5
Subject to Section 1.1.2, each Provider, in providing the Transition Services
may, as it deems necessary or appropriate in its sole discretion (a) use the
personnel of such Provider (it being understood that such personnel can perform
the Transition Services on behalf of such Provider on a full- or part-time
basis, as determined by such Provider) and (b) employ the services of third
parties to the extent such third-party services are routinely utilized to
provide similar services to other businesses of such Provider or are reasonably
necessary for the efficient performance of any such



4

--------------------------------------------------------------------------------




Transition Services. In performing the Transition Services, employees and
representatives of a Provider shall be under the direction, control and
supervision of such Provider (and not Recipient) and such Provider shall have
the sole right to exercise all authority with respect to the employment
(including termination of employment), assignment and compensation of such
employees and representatives (it being understood Recipient does not have any
right hereunder to require that any Provider perform the Transition Services
with specifically identified employees and that the assignment of employees to
provide such Transition Services shall be determined in the sole discretion of
the applicable Provider).
1.1.6
In performing the Transition Services, Providers shall at all times maintain the
SMR Facilities in substantially the same condition as on the date hereof
provided that it is agreed by Recipient that Provider shall execute the projects
set forth on Schedule 1.1.6 (the “Stipulated Projects”) or, if this Agreement is
no longer in effect, Recipient shall effect the Stipulated Projects pursuant to
the terms of the applicable Supply Agreements subject to Recipient being
compensated pursuant to the terms of the Supply Agreements for effecting such
Stipulated Projects. Except for the Stipulated Projects or in connection with
any emergency services, or any written agreement of the Parties providing
otherwise, Providers shall not remove, replace or modify the SMR Facilities (or
any portion thereof), or alter the present design, layout, equipment, or
operations of the SMR Facilities without AP’s prior written consent, which may
be withheld or granted in AP’s sole discretion. Upon the expiration of the Term
or the earlier termination of this Agreement or the Transition Services with
respect to any SMR Facility, Provider shall deliver over to AP each applicable
SMR Facility in substantially the same condition as on the date hereof (but not
including with respect to the Stipulated Projects (whether complete or in
process) or any other modifications permitted under this Agreement either with
or without AP’s consent), subject to normal wear and tear incurred in the
ordinary course of business), including with respect to inventory and spare
parts.

1.1.7
As part of the Transition Services, Providers will provide emergency response
assistance in the event of an emergency on the Easements or SMR Facilities
(“Emergency Response Services”). In responding to an emergency on the Easements
or SMR Facilities, Providers will provide the appropriate equipment and
personnel to be exclusively manned and operated by Providers’ personnel. Upon
mutual agreement between Recipient and Providers, Recipient’s SMR Facilities
will be incorporated into Providers’ existing emergency notification systems.
Provider shall immediately notify the Recipient TSA Manager of any incidents
that require Emergency Response Services. In the event the Recipient TSA Manager
cannot be reached Provider shall contact the Air Products Security Operations
Center at 610 -481-7711. Provider shall report all environmental incidents
affecting the Transferred Assets, OSHA recordable injuries and lost-time-injures
to the Recipient TSA Manager within 24 hours of determination that an incident
is reportable and Provider shall provide Recipient with the related incident
investigation reports if investigations and reports are required according to
Providers standards and procedures within 30 days of completion of the
investigation.

1.1.8
In performing the Transition Services, Providers shall keep the SMR Facilities
free and clear of any and all Liens (other than Permitted Liens) and shall not
operate, maintain or otherwise use the SMR Facilities for any purpose other than
the production of Products.

1.1.9
Except as otherwise provided in this Agreement, the Purchase Agreement, the
Supply Agreements or the Easement Agreements, Recipient shall have the exclusive
right, power and authority to make all decisions in respect of any proposed
investment in or disposition of the SMR Facilities.



5

--------------------------------------------------------------------------------




1.2
FEES.

1.2.1
In consideration for Transition Services, Recipient shall pay to the applicable
Provider the monthly fees set forth on Exhibit A (as adjusted pursuant to the
terms of this Agreement, the “Transition Services Fees”). Except as set forth in
Section 1.2.2, the amount of the Transition Service Fee is not subject to
increase or adjustment for any reason. Recipient shall pay a pro rata share of
the Transition Service Fee for any partial month during the Term.

1.2.2
One-Hundred Percent (100%) of the Transition Service Fee shall be adjusted
quarterly following the Effective Date in direct proportion to positive changes
in the Employment Cost Index for Total Compensation, Private Industry Workers,
Manufacturing, Not Seasonally Adjusted, released quarterly by the U.S. Bureau of
Labor Statistics, as published by the Bureau of Labor Statistics (the “Index”),
utilizing a base Index number for the most recent quarterly period available at
the Effective Date, and the Index number for the most recent quarterly period
available at the time of adjustment. If the Index ceases to be available as
presently constituted, the Parties shall substitute a suitable and reasonably
comparable index.

1.2.3
In consideration for providing Products in connection with its Supply
Obligation, each Provider shall pay to Recipient the monthly amount set forth on
Exhibit A (as adjusted pursuant to the terms of this Agreement, the “Base
Facility Charge”), which shall be due and payable irrespective of the quantity
of Products actually supplied to or taken by any Provider during any particular
month to which such charge relates. Each Provider shall pay a pro rata share of
the Base Facility Charge for any partial month during the Term.

1.2.4
Thirty-three percent (33%) of the Base Facility Charge shall be adjusted
quarterly following the Effective Date in direct proportion to positive changes
in the Index, utilizing a base Index number for the Effective Date, utilizing a
base Index number for the most recent quarterly period available at the
Effective Date, and the Index number for the most recent quarterly period
available at the time of adjustment. If the Index ceases to be available as
presently constituted, the Parties shall substitute a suitable and reasonably
comparable index.

1.2.5
On the first day of each calendar month, each Provider shall separately send the
applicable Recipient an invoice for the Transition Services Fees payable for
such month with respect to the applicable SMR Facilities specified on Exhibit A.
Any invoice not paid within fifteen (15) days will accrue interest beginning on
the day thereafter, and such interest will accrue until the date of payment at a
rate that is equal to the lesser of the maximum rate allowable by applicable law
and one percent (1%) over the published U.S. prime lending rate available on
Bloomberg U.S. Price Rate Index. Any failure by PBF to issue an invoice by the
first day of any month shall not constitute a waiver of PBF’s right to
subsequently invoice and collect such amounts. The first invoices issued
pursuant to this Section 1.2.5 shall include the prorated amounts for the first
month of the Term.

1.2.6
On the first day of each calendar month, each Recipient shall separately send
the applicable Provider an invoice for the Base Facility Charge payable for such
month with respect to the applicable SMR Facilities specified on Exhibit A, and
all other amounts payable by such Providers to AP for the immediately preceding
month. Any invoice not paid within fifteen (15) days will accrue interest
beginning on the day thereafter, and such interest will accrue until the date of
payment at a rate that is equal to the lesser of the maximum rate allowable by
applicable law and one percent (1%) over the published U.S. prime lending rate
available on Bloomberg U.S. Price Rate Index. Any failure by AP to issue an
invoice by the first day of any month shall not constitute a waiver of AP’s
right to subsequently invoice and collect such amounts. PBF shall be jointly and
severally liable with the



6

--------------------------------------------------------------------------------




applicable Provider for all obligations of such Provider hereunder, including
payment of the Base Facility Charge. The first invoices issued pursuant to this
Section 1.2.6 shall include the prorated amounts for the first month of the
Term.
1.2.7
The Transition Service Fees set forth under Section 1.2.1 above are inclusive of
all costs, and Recipient shall have no obligation to pay any other amounts to
Providers under this Agreement in connection with the performance of the
Transition Services. Without limiting the generality of the foregoing, Recipient
shall have no obligation to reimburse any Provider for (i) any additional
third-party or other out-of-pocket additional or increased costs and expenses
incurred by any Provider in connection with providing the Transition Services
(including any travel-related expenses), (ii) any hiring and retention costs
whether or not in the ordinary course incurred by any Provider to hire and
retain necessary employees to provide Transition Services, or (iii) any third
party or out of pocket costs, fees or other expenses, any time charges billed by
any Provider’s operations, engineering and IT functions, or any other costs,
fees or expenses incurred by any Provider consistent with Provider Past
Practice. Notwithstanding anything to the contrary in this Agreement, if a
Transition Service is being provided by a Provider to Recipient hereunder
through a third party as contemplated by Section 1.1.5 and such third party
increases the costs of such service, then such increased costs (and any
corresponding adjustments to taxes payable or to be withheld in connection with
such Transition Service) shall be solely for the account of Providers and shall
not be passed along to Recipient.

1.2.8
The Parties shall meet to review and confer with respect to the costs of each
Provider providing Transition Services hereunder as of the date that is two
months from the date hereof (and thereafter upon the written request of a
Provider (which may not be given more than once in any 30-day period)).
Recipient agrees to cooperate in good faith with the applicable Provider in
order to assist such Provider in managing costs in connection with the
transition of the Transition Services to Recipient. The Transition Service Fees
shall not be subject to an adjustment pursuant to this Section 1.2.8 unless
mutually agreed by the applicable Provider and Recipient.

1.2.9
It is agreed that the timely payment by PBF of all amounts due and owing to AP
hereunder is an express condition to the continued performance by AP of its
obligations hereunder.

1.2.10
The fees and payment obligations as stated herein do not include any Taxes,
charges, or fees other than as stated in Section 1.2.1 or Section 1.2.3. If any
Taxes, charges, or fees (including energy, excise, transportation, pollution or
environmental, service, sales and use, property, ad valorem, business or gross
receipts Taxes, or any new Tax with respect to carbon dioxide emissions in
connection with the production, transportation or handling of Products delivered
pursuant to this Agreement) are imposed on any SMR Facility, or imposed on or
otherwise payable by AP or its Affiliates (x) with respect to the ownership,
operation or maintenance of any SMR Facility (other than Income Taxes) or the
use or consumption of Utilities (including electricity, natural gas and the
other Utilities required to be provided by Providers or their Affiliates) or(y)
that are measured by the production, manufacture, storage, sale, transportation,
delivery, use, or consumption of Products sold pursuant to this Agreement, such
Taxes, charges or fees shall be paid directly by PBF. If AP is required by
applicable Law to directly pay such Taxes, charges or fees, AP shall provide an
invoice to PBF setting forth each such Tax, charge or fee as a separate item,
and PBF shall pay to AP the aggregate amount of any such Taxes, charges or fees
shown thereon within five (5) Business Days following the receipt thereof.

1.2.11
AP agrees to use commercially reasonable efforts to cooperate with PBF for the
purpose of minimizing all Taxes, charges or fees which, pursuant to
Section 1.2.10, are to be paid directly or indirectly by PBF.



7

--------------------------------------------------------------------------------




1.2.12
PBF shall pay and be responsible for any and all Change in Law Costs pertaining
to the Transition Services.

1.2.13
Each Party acknowledges and agrees that it shall have no right under this
Agreement to offset any amounts owed (or to become due and owing) to the other
Party, whether under this Agreement, the Purchase Agreement or otherwise,
against any other amount owed (or to become due and owing) to it by the other
Party.

2.
TERM AND TERMINATION

2.1
TERM.

Unless terminated earlier in accordance with Section 2.3 below, or extended in
accordance with Section 2.2 below, the term (the “Term”) of this Agreement shall
commence on the Effective Date and shall continue until the earlier of (i)
eighteen (18) months or (ii) with respect to the Transition Services for an SMR
Facility or Recipient’s Supply Obligations for such SMR Facility, the date on
which services under the applicable Supply Agreement have commenced. The date on
which the Transition Services or Recipient’s Supply Obligations with respect to
an SMR Facility are terminated hereunder shall be a “Termination Date”.
2.2
EXTENSION.

At any time from and after the date that is ninety (90) days after the Effective
Date, AP may request that PBF consent to an extension of the Term for a
particular Transition Service on terms substantially the same as pursuant to
this Agreement (a “Service Term Extension”) by giving PBF written notice. PBF
will respond to any such request for a Service Term Extension within fifteen
(15) Business Days of receipt; provided, however, that PBF may not unreasonably
withhold its consent to any such request for a Service Term Extension. In no
event shall the Service Term Extension extend beyond the date that is eighteen
(18) months after the Effective Date (the “Long-Stop Date”). Notwithstanding the
foregoing, in the event that the Long-Stop Date occurs for an SMR Facility and
Recipient has used its commercially reasonable efforts to obtain the applicable
Permits but for reasons unrelated to its efforts to obtain such Permits, has not
obtained the Permits required for Recipients to take over operations of such SMR
Facility, the Parties agree to extend the Long-Stop Date until the earlier of
(x) twelve months from the Long-Stop Date or (y) until such time as such Permits
have been received.
2.3
TERMINATION.

2.3.1
This Agreement may be terminated as follows:

(i)
at any time, in whole or in part, by the mutual written consent of PBF and AP;

(ii)
automatically, with respect to the applicable SMR Facility, upon any Termination
Date;

(iii)
by AP, with the approval of PBF, which approval may not be unreasonably withheld
by PBF, with respect to any particular Transition Service, upon at least sixty
(60) days’ prior written notice to PBF with respect to an IT Transition Service
and at least thirty (30) days’ prior written notice for all other Transition
Services, identifying the particular Transition Service to be terminated and the
effective date of termination, which termination date must fall upon a month end
unless PBF otherwise agrees. Notwithstanding anything herein to the contrary, no
Transition Service may be terminated by AP pursuant to this Section 2.3.1 to the
extent it would materially impact the ability of Recipient to fulfill its Supply
Obligations; and



8

--------------------------------------------------------------------------------




(iv)
by either Party, with respect to any SMR Facility, immediately upon notice to
other Party in the event of a termination of the applicable Easement Agreement
in accordance with its terms by such Party.

2.3.1.2
The termination of any particular Transition Service pursuant to Section 2.3.1
above shall not affect this Agreement with respect to the Transition Services
not terminated pursuant to such clause and the Transition Services Fee shall be
subject to a downward adjustment to be mutually agreed by the Parties acting
reasonably.

2.3.2
Each Party acknowledges that the purpose of this Agreement is to provide the
Transition Services on a transitional basis, so that Recipient can fulfill AP’s
Supply Obligations until Recipient can perform the applicable Transition
Services for itself through its own personnel. Accordingly, at all times from
and after the Effective Date, Providers and Recipient shall use commercially
reasonable efforts to render receipt of the Transition Services from Provider no
longer necessary. Upon the completion of its testing and due diligence of each
of the SMR Facilities as determined by AP in its sole reasonable discretion,
Recipient agrees to provide to Providers a written exit plan with respect to the
Transition Services (each, a “TSA Exit Plan”). Each TSA Exit Plan shall include,
among other things, the following with respect to the Transition Services: (1)
phases of implementation, (2) milestones, (3) desired Provider involvement, (4)
Transition Service interdependency issues, (5) requested formats for Recipient’s
current transactional data to be transferred by Provider, and (6) contingencies.
The costs, fees and expenses of Providers to facilitate Recipient’s exit are
included in the Transition Services Fees, and Recipient shall not be responsible
for any additional costs, fees and expenses of Providers associated with the TSA
Exit Plans except that AP shall be responsible for segregation costs regarding
instrumentation and pay meters. Providers shall not be obligated to provide any
services in connection with the TSA Exit Plans that (a) inconsistent with
Provider Past Practices or (b) Providers cannot provide using their then-current
ordinary course resources and capabilities, giving due consideration to other
obligations.

3.
LIMITATION ON LIABILITY; INDEMNIFICATION

3.1
DISCLAIMER OF WARRANTY WITH RESPECT TO TRANSITION SERVICES; LIMITATION OF
LIABILITY.

3.1.1
WITHOUT LIMITING PROVIDER’S OBLIGATION TO PROVIDE TRANSITION SERVICES IN
ACCORDANCE WITH THE STANDARDS OF PERFORMANCE SET FORTH HEREIN, THE PARTIES
ACKNOWLEDGE THAT EACH PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTEES
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY TRANSITION SERVICES
PROVIDED HEREUNDER AND THAT THE TRANSITION SERVICES TO BE PROVIDED HEREUNDER ARE
FURNISHED “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS.

3.1.2
NOTWITHSTANDING SECTION 1.1.9, RECIPIENT SHALL NOT MAKE ANY CHANGE IN THE
OPERATING PARAMETERS AND SYSTEMS OF THE SOFTWARE, HARDWARE, INFORMATION OR
APPLICATIONS USED TO OPERATE THE SMR FACILITIES AS PART OF PROVIDER PAST
PRACTICES (“APPLICATION FOOTPRINT”) OF ANY SMR FACILITY UNTIL AFTER THE
APPLICABLE TERMINATION DATE UNLESS THE APPLICABLE PROVIDER AGREES IN WRITING
THAT SUCH CHANGE SHALL NOT RESULT IN A DELAY OF THE COMPLETION OF THE
TRANSITION.



9

--------------------------------------------------------------------------------




3.1.3
THE PARTIES ACKNOWLEDGE AND AGREE THAT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT OR AS SPECIFICALLY PROVIDED IN THE PURCHASE AGREEMENT, IN THE EVENT
THAT ANY APPLICATION FOOTPRINT IS TRANSFERRED TO RECIPIENT PURSUANT TO THIS
AGREEMENT, SUCH SOFTWARE, HARDWARE, INFORMATION OR APPLICATIONS WILL BE
TRANSFERRED “AS-IS, WHERE-IS” AND PROVIDERS MAKE NO REPRESENTATION OR WARRANTY
AS TO THE CONDITION OF SUCH SOFTWARE, HARDWARE, INFORMATION OR APPLICATION
EXCEPT AS AND TO THE EXTENT SET FORTH IN THIS AGREEMENT OR THE PURCHASE
AGREEMENT, NOR SHALL PROVIDERS HAVE ANY LIABILITY TO MAINTAIN SUCH APPLICATION
FOOTPRINT FOLLOWING THE CLOSING EXCEPT AND TO THE EXTENT AS REQUIRED BY THIS
AGREEMENT. FURTHERMORE, EXCEPT AS PROVIDED IN THIS AGREEMENT, PROVIDERS MAKE NO
REPRESENTATION OR WARRANTY OF TITLE OR OF ANY RIGHT TO USE ANY SUCH SOFTWARE,
HARDWARE OR APPLICATIONS, TO THE EXTENT THAT ANY OF THE FOREGOING CONTAIN THIRD
PARTY OR OPEN SOURCE CODE.

3.1.4
Determination of the suitability of any Products furnished hereunder for the use
contemplated by PBF is the sole responsibility of PBF, and AP will have no
responsibility in connection therewith. PBF acknowledges that there are hazards
associated with the use of the Products, that it understands such hazards, and
that it is the responsibility of PBF to warn and protect its employees and
others exposed to such hazards through PBF’s use of the products. PBF shall hold
harmless, indemnify and defend AP and its Affiliates from and against any
liability incurred by PBF or any of its Affiliates because such warnings were
not made. PBF assumes all risk and liability for loss, damage, or injury to
persons or to property of PBF or others arising out of the presence or use of
the Products or from the failure to make such warnings.

3.1.5
AP MAKES NO REPRESENTATIONS OR WARRANTIES (INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR GUARANTEES OF ANY KIND,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY PRODUCTS PROVIDED HEREUNDER. THE
PRODUCTS TO BE PROVIDED HEREUNDER ARE FURNISHED “AS-IS,” “WHERE-IS,” AND WITH
ALL FAULTS.

3.1.6
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL,
UNDER ANY CIRCUMSTANCES, BE LIABLE UNDER AND IN CONNECTION WITH THIS AGREEMENT,
INCLUDING FOR FAILURE TO PROVIDE ANY SERVICE OR SUPPLY ANY PRODUCTS HEREUNDER,
TO THE OTHER PARTY FOR ANY INCIDENTAL, SPECIAL, INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
BUSINESS INTERRUPTION LOSSES, INDIRECT LOSS OF PROFITS, LOSS OF GOODWILL,
DIMINUTION IN VALUE OR THIRD PARTY CLAIMS, WHETHER CAUSED BY BREACH OF THIS
AGREEMENT OR OTHERWISE AND WHETHER ARISING IN CONTRACT, TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE; PROVIDED THAT THE FOREGOING
LIMITATION SHALL NOT LIMIT ANY PAYMENT OBLIGATIONS IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT; PROVIDED, FURTHER, THAT THIS SECTION 3.1.6 SHALL NOT BE
CONSTRUED TO LIMIT ANY RIGHTS TO INDEMNIFICATION FOR ANY PUNITIVE,
CONSEQUENTIAL, LOST PROFITS OR EXEMPLARY DAMAGES PAID BY ANY PARTY TO A THIRD
PARTY IN RESPECT OF ANY CLAIM, DEMAND OR PROCEEDING ASSERTED OR INSTITUTED BY A
PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR AFFILIATES. PBF
EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE BASE FACILITY CHARGE DOES NOT
CONSTITUTE LOST PROFIT OR INDIRECT DAMAGES FOR PURPOSES OF THIS CLAUSE.



10

--------------------------------------------------------------------------------




3.1.7
Notwithstanding anything in this Agreement to the contrary, Providers shall have
the right to limit any Transition Service in the event Providers determine after
prior consultation with Recipient, in Providers’ reasonable discretion, that
such Transition Services creates an unacceptable safety, liability or data
security risk to Providers or any of their Affiliates, provided that if
Providers do so limit the provision of such Transition Service, Recipient shall
have no obligation to pay for any such Transition Service to the extent not
rendered by Providers, and such limitation of Transition Services shall not
affect PBF’s obligation to pay the Base Facility Charge. As of the Effective
Date, PBF was not actually aware of any risk described in this Section 3.1.7
that would be reasonably expected to cause Providers to limit a Transition
Service pursuant to this section.

3.1.8
All employees and contractors of Providers or any of their Affiliates shall be
for all purposes, including compensation and employee benefits, employees or
contractors of Providers or their Affiliates, as applicable, and not employees
or contractors of Recipient or their Affiliates. Providers and their Affiliates
shall be solely responsible for the payment of all salary and benefits and all
income tax, social security taxes, unemployment compensation, tax, workers’
compensation tax, other employment taxes or withholdings and premiums and
remittances with respect to employees and contractors of any Provider or its
Affiliates used to provide Transition Services. Providers and their Affiliates
shall be solely responsible for compliance with all legal and other obligations
with respect to the employees and contractors used in connection with the
provision of Transition Services, including employment, payroll and benefits
matters.

3.2
INDEMNIFICATION FOR PERSONAL INJURY AND PROPERTY DAMAGE.

3.2.1
RECIPIENT AGREES TO INDEMNIFY, DEFEND AND HOLD PROVIDERS HARMLESS, FROM AND
AGAINST ANY AND ALL LOSSES INCURRED BY PROVIDERS ARISING FROM ANY CLAIM FOR (1)
BODILY INJURIES, INCLUDING FATAL INJURY OR DISEASE, TO RECIPIENT, RECIPIENT’S
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS AND
ITS SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE “RECIPIENT PARTIES”), AND (2)
DAMAGE TO TANGIBLE REAL OR PERSONAL PROPERTY OF RECIPIENT PARTIES ARISING FROM
OR IN CONNECTION WITH PERFORMANCE OF THIS AGREEMENT. THIS LIABILITY AND
INDEMNITY SHALL APPLY IN FULL EVEN THOUGH THE CAUSE OF THE INJURIES (INCLUDING
DEATH OR DISEASE), LOSS OR DAMAGE WAS THE NEGLIGENCE OF PROVIDERS OR PROVIDERS’
REPRESENTATIVES.

3.2.2
PROVIDERS AGREE TO INDEMNIFY, DEFEND AND HOLD RECIPIENT HARMLESS, FROM AND
AGAINST ANY AND ALL LOSSES INCURRED BY RECIPIENT ARISING FROM ANY CLAIM FOR (1)
BODILY INJURIES, INCLUDING FATAL INJURY OR DISEASE, TO PROVIDERS, PROVIDERS’
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS AND
ITS SUCCESSORS OR ASSIGNS (COLLECTIVELY, THE “PROVIDER PARTIES”), AND (2) DAMAGE
TO TANGIBLE REAL OR PERSONAL PROPERTY OF PROVIDER PARTIES ARISING FROM OR IN
CONNECTION WITH PERFORMANCE OF THIS AGREEMENT. THIS LIABILITY AND INDEMNITY
SHALL APPLY IN FULL EVEN THOUGH THE CAUSE OF THE INJURIES (INCLUDING DEATH OR
DISEASE), LOSS OR DAMAGE WAS THE NEGLIGENCE OF RECIPIENT OR RECIPIENT’S
REPRESENTATIVES.



11

--------------------------------------------------------------------------------




3.3
THIRD PARTY PERSONAL INJURY AND PROPERTY DAMAGE.

Providers and Recipient shall each contribute in proportion to the amount or
percentage of fault attributed to each for any and all losses arising from any
claim for (1) bodily injuries, including fatal injury or disease, to third party
employees, and (2) damage to tangible real or personal property of a third party
or third party employees arising from or in connection with performance of this
Agreement. For purposes of this provision, members, subsidiaries and Affiliates
of a Party shall not be deemed a third party.
3.4
ENVIRONMENTAL INDEMNITY.

Without limiting in any way any Provider’s obligations under any other provision
of this Agreement, the Purchase Agreement or any other ancillary agreements
entered into between any Provider and any Recipient pursuant to the Purchase
Agreement, but without duplication, each Provider shall indemnify, defend and
hold harmless Recipient, Recipient’s Affiliates and their respective officers,
directors, shareholders, members, attorneys, accountants, employees, and agents
and its successors or assigns (collectively, the “Recipient Indemnified
Parties”) from and against any and all Environmental Claims arising or resulting
from any Provider Party’s performance, or failure to perform, under this
Agreement including, but are not limited to, losses incurred by the Recipient
Indemnified Parties resulting from (w) any violations of law or any Permit by
any Provider or any of Provider’s employees, agents, contractors or subcontracts
(except as provided in Section 5.4.1 and Section 5.4.3), (x) a Release of
Hazardous Substances at, to, under or from any real property owned, leased, or
operated by Provider or Recipient, including the Easement Areas, (y) Providers’
handling, management, disposal of, transportation of, or arranging for disposal
of any Hazardous Substances generated from the Transferred Assets (including any
off-site shipment, treatment, transportation or disposal of such Hazardous
Substances) or (z) a violation of the Cleanup and Abatement Orders not caused by
a Recipient Indemnified Party.
4.
LIMITATIONS AND EXCLUSIONS

4.1
ACCESS TO INFORMATION.

Providers shall have no obligation to provide any Information to Recipient
relating to systems or operations, including computer systems, of Providers,
members of the PBF Group or their respective third party agents or contractors,
except to the extent that disclosure of such Information is necessary, proper or
advisable to provide the Transition Services hereunder or in connection with the
TSA Exit Plans.
4.2
LIMITATION OF OBLIGATION TO PROVIDE SERVICES.

Providers shall not be required to perform any of their obligations under this
Agreement to the extent such Provider reasonably believes that performing such
obligation would violate any Law; provided that the foregoing shall not apply
with respect to Providers’ payment obligations hereunder unless such performance
of the payment obligation would result in a violation of any Law. Each of PBF
and AP and any of their Affiliates providing or receiving the affected
Transition Service shall cooperate in good faith to implement changes and/or
modifications to any manner or method of providing such Transition Service that
the Parties mutually agree are reasonably necessary to ensure that such
Transition Service is performed in strict accordance with applicable Law. Any
such changes and/or modifications shall be at Providers’ sole cost. Without
limiting the foregoing, neither Party’s personnel, supervisors, agents or
contractors shall be required to remain at a site if conditions at such site
present a hazard to such person’s health or safety. Each Party shall comply, and
shall cause


12

--------------------------------------------------------------------------------




its applicable Affiliates to comply, with all applicable state, federal and
foreign copyright, privacy and data protection Laws that are or that may in the
future be applicable to the provision of the Transition Services under this
Agreement.
4.3
NO PROFESSIONAL ADVICE OR OPINIONS.

It is not the intent of any Provider to render, nor of any Recipient to receive
from any Provider, professional advice or opinions, whether with regard to tax,
legal, regulatory, compliance, treasury, finance, employment or other business
and financial matters, technical advice, whether with regard to information
technology or other matters, or the handling of or addressing environmental
matters. Recipient shall not rely on, or construe, any Transition Service
rendered by or on behalf of any Provider as such professional advice or opinions
or technical advice; and Recipient shall seek all third-party professional
advice and opinions or technical advice as they may desire or need independently
of this Agreement.
4.4
NO ADDITIONAL SERVICES.

The Providers shall not be obligated to perform any service or function to
support the Transferred Assets except as expressly set forth herein or in any
Exhibit or ancillary agreement hereto.
5.
ADDITIONAL AGREEMENTS

5.1
ACCESS.

To the extent reasonably required to perform its obligations under this
Agreement and during normal working hours, subject to the Easement Agreements
and the applicable site safety and security rules, each Party shall provide the
other Party and its personnel, agents or contractors with reasonable and timely
access to such Party’s premises related to the SMR Facilities.
5.2
COOPERATION.

Subject to the terms of this Agreement, each Party agrees to use reasonable
efforts in good faith to cooperate with the other Party in all matters relating
to the provision and receipt of the Transition Services. If requested by
Recipient, the Parties will consult with each other in good faith with respect
to changing or modifying the Transition Services (provided there shall be no
obligation to change or modify the Transition Services without the mutual
written agreement of Recipient, on the one hand, and Providers, on the other
hand). To facilitate such cooperation and consultation, the Parties agree to
designate the individuals set forth in Exhibits B and C hereto as the primary
representatives and liaisons between the Parties for the provision of and the
transfer of responsibility for the Transition Service(s) (each, a “TSA Manager”,
and together the “TSA Managers”). The TSA Managers shall meet regularly in
person, telephonically or as they otherwise agree during the Term or any Service
Term Extension, to discuss any issues arising under this Agreement and the need
for any changes, modifications or additions to this Agreement
5.3
[RESERVED.]

5.4
PERMITS.

5.4.1
Provider shall obtain and maintain all permits, authorizations, approvals,
registrations, licenses, certificates, variances and similar rights granted by
or obtained from any governmental authority (the “Permits”) necessary for the
performance of its obligations hereunder and any activities related hereto,
including all such licenses, permits and other approvals necessary for the
operation and maintenance of the SMR Facilities. Each Provider shall and shall
cause its Affiliates to, exercise



13

--------------------------------------------------------------------------------




or exploit their respective rights and options related to the Transferred Assets
under any such Permit only as required by Law or reasonably directed by
Recipient; provided, that, except with respect to Change in Permit Costs,
Recipient shall be responsible for any Liability incurred by Provider pursuant
to such direction. All other Liabilities arising from the Permits during the
Term shall be the responsibility of Provider.
5.4.2
Provider and Recipient shall cooperate to identify which of the Permits shall be
transferred to, or, if non-transferrable, issued to, Recipient prior to the
applicable Termination Date (the “Recipient Permits”) and which should remain
with Provider (the “Provider-Retained Permits”). If Provider and Recipient
cannot agree on which Permits shall be Recipient Permits and which shall be
Provider-Retained Permits prior to the applicable Termination Date, then any
such Permits shall be deemed Provider-Retained Permits unless and until the
Parties agree in writing that they should be Recipient Permits.

5.4.3
With respect to any Recipient Permits only, Provider and Recipient shall
cooperate to obtain the consent, authorization, approval, waiver, release,
substitution, or amendment (collectively, the “Permit Approval”) to such Permits
to allow for the transfer to Recipient or, if any such Permit is not
transferable, to have it re-issued in Recipient’s name. Once such consent,
authorization, approval, waiver, release, substitution or amendment is obtained,
Provider shall assign, transfer, convey and deliver to Recipient the relevant
Permit to which such consent, authorization, approval, waiver, release,
substitution or amendment relates without the payment of further consideration
and the obligations so assumed thereunder shall be deemed “Assumed Liabilities,”
for purposes of the Purchase Agreement. If any Permit Approval is not obtained
or, with respect to non-transferable Permits, if the permit is not re-issued to
Recipient, prior to the applicable Termination Date, then such Permit shall be a
Provider-Retained Permit for purposes of this Section 5.4 until the Permit
Approval is obtained or the Permit issued to Recipient.

5.4.4
With respect to the Provider-Retained Permits:

(i)
Provider shall and shall cause its Affiliates to, exercise or exploit their
respective rights and options related to the Transferred Assets under any such
Permit only as reasonably directed by Recipient; provided, that, except with
respect to Change in Permit Costs, Recipient shall be responsible for any
Liability incurred by Provider or such Provider Affiliate pursuant to such
direction. All other Liabilities arising from the Permits during the Term of
this agreement shall be the responsibility of Provider.

(ii)
Provider shall take no action to amend, alter, modify or otherwise change any
Provider-Retained Permit in a manner that relates, directly or indirectly, to
the Transferred Assets without Recipient’s prior written consent. Without
limiting the generality of the foregoing, Provider shall provide Recipient with
copies in advance of any permit applications or material correspondence with the
issuing governmental authority. Such copies shall be provided to Recipient prior
to their submittal and with enough time to allow Recipient to reasonably review
and provide comments thereon, and Provider shall incorporate Recipient’s
comments with respect to all matters related to the Transferred Assets.

(iii)
Any future reduction in limitations set forth in any Provider-Retained Permit
shall be shared proportionally across all sources at the relevant location site,
and no such reductions shall be imposed disproportionately on the Transferred
Assets.

5.4.4.2
PBF shall pay and be responsible for any and all Change in Permit Costs.



14

--------------------------------------------------------------------------------




5.4.5
Provider’s obligations with respect to the Provider-Retained Permits shall
survive the termination of this Agreement. The Parties further agree that the
provisions set forth in this Section 5.4 shall also be included into and made
part of each Supply Agreement unless otherwise agreed by the Parties in writing.

5.5
IMPROVEMENTS.

Recipient shall retain title to any improvements, additions and replacements
made to the SMR Facilities by Providers in performing the Transition Services.
5.6
INFORMATION TECHNOLOGY.

5.6.1
If information technology system changes are required to enable the transition
of the Transferred Assets, Providers and Recipient will support required changes
in a timely manner.

5.6.2
AP and PBF agree that certain information technology system knowledge transfer
and documentation will be required to enable the transition of the Transferred
Assets and that Providers and Recipient will support required deliverables in a
timely manner.

5.6.3
Each Party acknowledges that the transition of the Transferred Assets may be
managed in phases. For each phase the relevant system data will be extracted and
transferred to Recipient. Both Recipient and Providers will be engaged in the
data extraction and transfer process and each shall provide these in a timely
manner that is mutually acceptable to the Parties, acting reasonably. Any data
extracted by Providers and transferred to Recipient shall be accompanied by the
relevant metadata and metacontent. It may also be necessary for each Provider,
acting in its reasonable discretion, to engage third-parties to assist in the
data extraction and transfer process. The cost of any data extraction to the
transfer format shall be borne by PBF or such Provider.

5.6.4
Upon the expiration of the Term or earlier termination of this Agreement, each
Provider will provide fully functioning systems and all required infrastructure,
with all actual and historical data to Recipient. The historical data shall
contain at least all data for two years prior to the Effective Date. For any
external data request related to periods prior to the Effective Date, each
Provider will provide all necessary documentation and support requested by
Recipient.

5.7
EMPLOYMENT MATTER.

Each Provider makes the representations and warranties and agrees to perform and
comply with the covenants set forth on Schedule 5.7.
5.8
SUPPLY AGREEMENTS.

Each Party agrees to negotiate in good faith to enter into the Supply Agreements
on the economic and other terms set forth in Schedule 5.09(b) of the Purchase
Agreement which is incorporated by reference herein.
6.
CONFIDENTIALITY

Each Party agrees that it, its employees, agents and representatives shall keep
confidential all Confidential Information obtained from the other Party or its
representatives or generated by it for the other Party or its representatives in
the provision of the Transition Services in connection with this Agreement in
the same manner that such Party keeps its own such data and Information
confidential, provided such manner of care shall not be less than the exercise
of reasonable care, except for Confidential Information in the public domain or
that the receiving Party can demonstrate is already in such Party’s possession
at the time of disclosure


15

--------------------------------------------------------------------------------




thereof, or information subsequently received by the Party, in each case through
sources other than the disclosing Party, which sources are not under an
obligation of confidentiality to the disclosing Party, and except as disclosure
thereof may be required by applicable Law as reasonably determined by legal
counsel to such Party. Confidentiality obligations set forth in any agreement
between the Parties or between or among the Parties and their employees, agents
and representatives shall remain in full force and effect.
7.
RESERVED

8.
NOTICES

8.1
NOTICES.

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (i) delivered
by hand (with written confirmation of receipt), (ii) sent by email or facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered or certified mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other Parties):
If to PBF or any Provider:
PBF Holding Company LLC
Attn: Rex Butcher
One Sylvan Way, Second Floor
Parsippany, NJ 07054
If to Air Products:
Air Products and Chemicals, Inc.
Attn: Rick Beuttel
7201 Hamilton Boulevard
Allentown, PA 18195-1501
BEUTTEJR@airproducts.com
9.
GOVERNING LAW AND DISPUTE RESOLUTION

9.1
GOVERNING LAW.

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by, and interpreted in
accordance with, the law of the State of Delaware, without regard to its
conflicts of laws provisions.
9.2
DISPUTE RESOLUTION.

Any dispute between the Parties arising out of or relating to this Agreement, in
the event the Parties fail to agree to a resolution, shall be referred to the
TSA Managers for resolution. The TSA Managers shall meet promptly and, in good
faith, attempt to resolve the controversy, claim or issues referred


16

--------------------------------------------------------------------------------




them. If the TSA Managers do not resolve the dispute within thirty (30) days
after the dispute is referred to them, the dispute shall be referred to the
respective executive officers of each Party designated by such Party to resolve
any such disputes arising under this Agreement (each such executive, a “TSA
Executive” and together, the “TSA Executives”). If the TSA Executives are unable
to resolve the dispute within a thirty (30) day period, then either Party may
bring an Action with respect to the matter in a court of competent jurisdiction
in accordance with Section 9.3 hereof.
9.3
JURISDICTION.

Subject to Section 9.2 hereof, each of the Parties agrees that any and all
disputes hereunder shall be resolved only in a state court of competent
jurisdiction located in the State of New York or the federal courts sitting in
the Southern District of New York. In that context, and without limiting the
generality of the foregoing, each of the Parties hereto by this Agreement
irrevocably and unconditionally (i) submits for itself and its property in any
Action relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of such courts and
(ii) consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same.
9.4
WAIVER OF JURY TRIAL.

THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT.
10.
MISCELLANEOUS

10.1
SUPPLY OF SERVICES.

Except with respect to the Supply Obligations (to which Article 2 of the Uniform
Commercial Code shall apply), the Parties acknowledge and agree that this
Agreement is an agreement for the supply of services and is not an agreement for
the sale of goods and shall not be governed by Article 2 of the Uniform
Commercial Code or the United Nations International Convention for the Sale of
Goods or any analogous legal requirement purporting to apply to the sale of
goods.
10.2
BINDING EFFECT; ASSIGNMENT; CHANGE OF CONTROL.

This Agreement shall be binding upon and inure to the benefit of each Party
hereto, its legal successors and permitted assigns, including, without
limitation, successors by merger or consolidation; provided, however, that,
except as otherwise provided herein, no Party shall have the right to assign
this Agreement without the prior written consent of the other Parties (such
consent not to be unreasonably withheld in the event that the proposed assignee
is at least as creditworthy as the assigning Party); provided, however, without
obtaining consent from the Parties, any Party may assign, in whole or in part,
any of its rights and/or obligations hereunder to any of its Affiliates;
provided, that, in the case of any such assignment to an Affiliate by any
Provider, the PBF Parent Guarantee remains in full force and effect after such
assignment; provided, however, that no such assignment shall release the
assigning Party from performance of any obligations under this Agreement. Any
sale of all or substantially all of the assets of any Provider, through any one
transaction or series of related transactions, shall be deemed to be an
assignment of this Agreement by such Provider for purposes of this Section 10.2.


17

--------------------------------------------------------------------------------




10.3
ENTIRE AGREEMENT.

This Agreement, the Purchase Agreement, and the Easement Agreements contain the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter. This Agreement may not be amended,
modified or supplemented, and none of its provisions may be waived, except by an
agreement in writing signed by each of PBF and AP.
10.4
SEVERABILITY.

If any term, condition or provision of this Agreement shall be declared, to any
extent, invalid or unenforceable, the remainder of the Agreement, other than the
term, condition or provision held invalid or unenforceable, shall not be
affected thereby and shall be considered in full force and effect and shall be
valid and be enforced to the fullest extent permitted by Law.
10.5
HEADINGS.

The headings set forth in this Agreement are used solely for convenience of
reference and shall not control or affect the meaning or interpretation of any
of the provisions. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”
10.6
COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile, PDF or other electronic
transmission.
10.7
FURTHUR ASSURANCES.

Each Party agrees to execute such agreements and other documents and to take
such further actions as the other Party may reasonably request in order to carry
out the provisions of this Agreement in accordance herewith.
10.8
FORCE MAJEURE.

Neither Party shall be considered in default in the performance of its
obligations hereunder (other than payment obligations expressly set forth
elsewhere in this Agreement) or be liable in damages for any failure or delay in
performance which is caused by any of the following events to the extent beyond
the reasonable control of the Party affected: strike, lockout, concerted act of
workers or other industrial disturbance, fire, explosion, flood or other natural
catastrophe, civil disturbance, riot or armed conflict whether declared or
undeclared, major impairment or outage of key equipment that arises from causes
beyond a Party’s reasonable control rather than outages that arise from such
Party’s lack of proper operation, maintenance, design, or engineering consistent
with industry standards, failure to obtain or maintain any permit, license,
rights of way, leasehold interest or governmental approval; curtailment,
shortage, rationing, allocation or failure of normal sources of supply of labor,
materials, transportation, energy, or utilities, accident, Act of God, delay of
subcontractor or vendor, sufferance of or voluntary compliance with act of
government and government regulation (whether or not valid), embargo, or due to
any other cause whether similar or dissimilar to any of the causes or categories
of causes described above and which is beyond the reasonable control of the
Party affected (“Force Majeure”). The affected Party shall use all


18

--------------------------------------------------------------------------------




reasonable efforts to remedy its inability to perform with all reasonable
dispatch, except that neither Party hereto shall be required to bring to an end
any strike or other concerted act of workers. The Party affected by an event
described in this Section 10.8 shall, promptly upon learning of such event and
ascertaining that it has affected or shall affect such Party’s performance
hereunder, give written notice to the other Party, stating the nature of the
event, its anticipated duration and any action being taken to avoid or minimize
its effect. In addition, if the event of Force Majeure is expected to be of a
long duration, the Party affected shall provide to the other Party periodic
progress reports as appropriate.
10.9
INDEPENDENT CONTRACTOR; NO AGENCY

The Transition Services provided hereunder shall be rendered by Providers as
independent contractors. Nothing in this Agreement shall be construed to create
or constitute a partnership or joint venture between the Parties, or any other
relationship between the Parties not expressly provided for herein. Nothing in
this Agreement shall be deemed in any way or for any purpose to constitute any
Party an agent of another unaffiliated party in the conduct of such other
Party’s business. Each Party agrees not to represent to others or take any
action from which others could reasonably infer that either Party is a partner,
joint venturer, agent, or representative of, or otherwise associated with, the
other party.
10.10
SURVIVAL.

Without prejudice to the survival provisions of any other agreements of the
Parties, the Parties agree that the provisions of Section 2 (Term and
Termination), Section 3 (Limitation on Liability; Indemnification), Section 6
(Confidentiality), Section 7 (Notices), Section 9 (Governing Law and Dispute
Resolution), Section 10 (Miscellaneous), Section 11 (Definitions) and Section
5.7 (Employment Matters) with respect to Part VI (Non-Solicitation) of Schedule
5.7, and liability for all due and unpaid amounts shall survive any termination
or expiration of this Agreement.
10.11
NO OWNERSHIP INTEREST.

PBF acknowledges and agrees that neither it nor any other Provider obtains any
ownership interest in any SMR Facility as a result of entering into this
Agreement. Providers and Recipient shall maintain the appropriate levels of
insurance policies to cover their respective liabilities and property interests
in connection with this Agreement, which shall provide a waiver of subrogation
in favor of the other Party (together with its other Recipient Parties or
Provider Parties, as applicable). In the event of any condemnation of any SMR
Facility, Recipient shall have the sole right to receive any proceeds from such
condemnation event.
10.12
TAX REPORTING.

No Provider shall be entitled to and shall not take any position for United
States federal, state or local Income Tax purposes that is inconsistent with
being a service provider with respect to property owned by AP, including
claiming any depreciation, amortization or similar deductions as a purported
owner of any SMR Facility for United States federal, state or local Income Tax
purposes.
11.
DEFINITIONS

11.1
SPECIFIC DEFINITIONS.

Capitalized terms used and not defined herein shall have the meaning given to
such terms in the Purchase Agreement. As used in this Agreement, the following
terms have the following meanings:


19

--------------------------------------------------------------------------------




“Action” shall mean any demand, charge, action, claim, suit, countersuit,
arbitration, mediation, hearing, inquiry, audit, review, complaint, subpoena,
case, litigation, proceeding or investigation (whether civil, criminal,
administrative, investigative or otherwise) by or before any court or grand
jury, any Governmental Authority or any arbitration or mediation tribunal.
“Change in Law Costs” means any costs or expenses incurred by AP to install
additional equipment, make capital investments, perform tests or studies, take
any other additional action or incur costs with respect to the SMR Facilities
(or any portion thereof), or the manufacture of Products from the SMR Facilities
(or any portion thereof), to comply with any applicable Law that comes into
effect after the Effective Date, including any applicable Law that comes into
effect after the Effective Date that is related to Taxes imposed on the
manufacture, transportation or delivery of Products or the restriction,
limitation or management of so-called “greenhouse gases”, which include carbon
dioxide, methane, nitrous oxide, ozone, chlorofluorocarbons,
hydrochlorofluorocarbons, hydrofluorocarbons, perfluorocarbons and sulfur
hexafluoride; provided, that for the avoidance of any doubt, “Change in Law
Costs” shall be without duplication of any costs or expenses which AP actually
passes through to any Provider under the Supply Agreements.
“Change in Permit Costs” means any costs or expenses incurred by AP or PBF to
install additional equipment, make capital investments, incur additional
maintenance and/or operating costs, perform tests or studies, take any other
additional action or incur costs with respect to the SMR Facilities (or any
portion thereof), or the manufacture of Products from the SMR Facilities (or any
portion thereof) as a result of any required changes to any Permit (including
any new requirements, standards or limitations imposed in such Permit) as a
result of the activities contemplated under this Agreement, the Purchase
Agreement or the Supply Agreement. “Change in Permit Costs” includes any costs
or expenses required in connection with securing any Permit Approval or the
issuance of any Recipient Permit or to maintain, modify or amend any
Provider-Retained Permit.
“Confidential Information” shall mean all non-public, confidential or
proprietary Information to the extent concerning a Party, its Affiliates or with
respect to this Agreement or the Purchase Agreement including, but not limited
to, (a) any and all technical information relating to the design, operation,
testing, test results, development, and manufacture of any Party’s product
(including product specifications and documentation; engineering, design, and
manufacturing drawings, diagrams, and illustrations; formulations and material
specifications; laboratory studies and benchmark tests; quality assurance
policies procedures and specifications; evaluation and/validation studies;
assembly code, software, firmware, programming data, databases, and all
information referred to in the same); product costs, margins and pricing; as
well as product marketing studies and strategies; all other know-how,
methodology, procedures, techniques and trade secrets related to research,
engineering, development and manufacturing; (b) information, documents and
materials relating to the Party’s financial condition, management and other
business conditions, prospects, plans, procedures, infrastructure, security,
information technology procedures and systems, and other business or operational
affairs; (c) pending unpublished patent applications and trade secrets; and (d)
any other data or documentation resident, existing or otherwise provided in a
database or in a storage medium, permanent or temporary, intended for
confidential, proprietary and/or privileged use by a Party; except for any
Information that is (i) in the public domain or known to the public through no
fault of the receiving Party or its Affiliates, (ii) lawfully acquired after the
Effective Date by such Party or its Affiliates from other sources not known to
be subject to confidentiality obligations with respect to such Information or
(iii) independently developed by the receiving Party after the Effective Date
without reference to any Confidential Information. As used herein, by example
and without limitation, Confidential Information shall mean any information of a
Party intended or marked as confidential, proprietary and/or privileged.


20

--------------------------------------------------------------------------------




“Contract” shall mean any agreement, contract, subcontract, obligation, binding
understanding, note, indenture, instrument, option, lease, promise, arrangement,
release, warranty, license, sublicense, insurance policy, benefit plan, purchase
order or legally binding commitment or undertaking of any nature (whether
written or oral and whether express or implied).
“Information” shall mean information, content, and data in written, oral,
electronic, computerized, digital or other tangible or intangible media,
including (i) books and records, whether accounting, legal or otherwise,
ledgers, studies, reports, surveys, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, flow charts, marketing plans,
customer names and information (including prospects), technical information
relating to the design, operation, testing, test results, development, and
manufacture of any Party’s product (including product specifications and
documentation; engineering, design, and manufacturing drawings, diagrams, and
illustrations; formulations and material specifications; laboratory studies and
benchmark tests; quality assurance policies procedures and specifications;
evaluation and validation studies; assembly code, software, firmware,
programming data, databases, and all information referred to in the same);
product costs, margins and pricing; as well as product marketing studies and
strategies; all other know-how, methodology, procedures, techniques and trade
secrets related to research, engineering, development and manufacturing;
communications, correspondence, materials, product literature, artwork, files,
documents, and (ii) financial and business information, including earnings
reports and forecasts, macro-economic reports and forecasts, all cost
information (including supplier records and lists), sales and pricing data,
business plans, market evaluations, surveys and credit-related information.
“PBF Group” shall mean PBF and each Person that is a direct or indirect
Subsidiary of PBF.
“PBF Parent Guarantee Agreement” means the Parent Company Guarantee among PBF
Energy, Inc., PBF Energy Company LLC and AP, executed and delivered concurrent
herewith.
“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such Person, directly or indirectly, owns fifty percent (50%) or
more of the equity or economic interest thereof or has the power to elect or
direct the election of fifty percent (50%) or more of the members of the
governing body of such entity.




21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, PBF and AP have caused this Transition Services Agreement to
be duly executed by their respective officers, each of whom is duly authorized,
all as of the day and year first above written.


 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
TORRANCE REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
MARTINEZ REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
DELAWARE CITY REFINING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Lucey
 
 
 
Name:
Matthew Lucey
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
AIR PRODUCTS AND CHEMICALS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Seifollah Ghasemi
 
 
 
Name:
Seifollah Ghasemi
 
 
 
Title:
Chairman, President, and
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
AIR PRODUCTS WEST COAST HYDROGEN LLC
 
 
 
 
 
 
 
 
 
By:
/s/ William J. Hammarstrom
 
 
 
Name:
William J. Hammarstrom
 
 
 
Title:
President





[Signature Page to Transition Services Agreement]